        Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ERNESTINE WELCH,

                                            Plaintiff,                          1:19-cv-0846 (BKS/DJS)

v.

BIO-REFERENCE LABORTORIES, INC.,

                                            Defendant.


Appearances:

For Plaintiff:
Ernestine Welch, Pro se
Hudson, NY 12534

For Defendant:
William R. Horwitz, Esq.
Faegre Drinker Biddle & Reath LLP
600 Campus Drive
Florham Park, NJ 07932

Hon. Brenda K. Sannes, United States District Judge:

                            MEMORANDUM-DECISION AND ORDER

I.      INTRODUCTION

        Following her receipt of the settlement check in this employment discrimination case, 1

Plaintiff Ernestine Welch, acting pro se, 2 filed a letter requesting that the Court direct Defendant

Bio-Reference Laboratories, Inc., her former employer, to restore the taxes it withheld from the



1
  Plaintiff filed a Complaint alleging employment discrimination in connection with her termination and alleging
Defendant violated Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq.,
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Genetic Information Nondiscrimination Act of
2008, 42 U.S.C. § 2000ff et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (Dkt. No.
1).
2
 Plaintiff was represented by Attorney Patrick Sorsby during much of the case and through settlement. Plaintiff now
proceeds pro se.
       Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 2 of 9




settlement check it sent to her, explaining that she had not agreed that the settlement would be

characterized as wages and subject to tax withholding. (Dkt. No. 34). Defendant opposed

Plaintiff’s letter request and filed a motion to seal “portions of its opposition” and “two

settlement documents.” (Dkt. Nos. 37, 38).

       This matter was referred to United States Magistrate Judge Daniel J. Stewart, who had

presided over the November 3, 2020 settlement conference during which the parties agreed to

settle the case and placed the terms and conditions of the settlement on the record. (See Text

Minute Entry, Nov. 3, 2020; Dkt. No. 44, at 2–14). Following the Court’s referral of this matter,

Magistrate Judge Stewart held a status conference regarding Plaintiff’s letter request. At the

conference:

                Plaintiff clarified that she understood that the settlement amount
                would be characterized as wages, but she objected to the amount of
                the withholding. She noted her belief that because the earning
                statement that she was provided by Defendant listed the settlement
                amount as “severance,” see Dkt. No. 34, at p. 3, this resulted in
                greater withholding being made than would have been had the
                amount been characterized simply as wages.

(Dkt. No. 41, at 3; see also Dkt. No. 42, at 4–5 (transcript of February 16, 2021 Video Status

Conference)).

       On February 26, 2021, Magistrate Judge Stewart issued a Report-Recommendation and

Order recommending that Plaintiff’s “motion to set aside the settlement or direct the IRS to

refund her withholdings” be denied and that Defendant’s motion to seal be granted. (Dkt. No. 41,

at 5). Magistrate Judge Stewart advised the parties that under 28 U.S.C. § 636(b)(1), they had

fourteen days within which to file written objections to the report, and that the failure to object to

the report within fourteen days would preclude appellate review. (Dkt. No. 41, at 6).




                                                  2
       Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 3 of 9




       On March 16, 2021, Plaintiff filed a “Motion of Breach of Contract” objecting to the

Report-Recommendation. (Dkt. No. 43). Defendant filed a response arguing that to the extent

Plaintiff’s motion raises objections to the Report-Recommendation, it is untimely, and, that it is,

in any event, meritless. (Dkt. No. 48, at 1–2). Plaintiff has also objected to the sealing of

settlement documents. (Dkt. No. 46).

II.    STANDARD OF REVIEW

       This Court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009). “[E]ven

a pro se party’s objections to a Report and Recommendation must be specific and clearly aimed

at particular findings in the magistrate’s proposal . . . .” Machicote v. Ercole, No. 06-cv-13320,

2011 WL 3809920 at *2, 2011 U.S. Dist. LEXIS 95351, at *4 (S.D.N.Y. Aug. 25, 2011) (citation

omitted). Findings and recommendations as to which there was no properly preserved objection

are reviewed for clear error. Id.

III.   DISCUSSION

       A.      Plaintiff’s Motion to Reopen

       Magistrate Judge Stewart construed Plaintiff’s letter request regarding the tax

consequences of the settlement payment as a motion to reopen under Federal Rule of Civil




                                                  3
        Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 4 of 9




Procedure 60(b). 3 (Dkt. No. 41, at 1 (citing Powell v. Omnicom, 497 F.3d 124, 129 (2d Cir.

2007)). Magistrate Judge Stewart reviewed the record, including the transcript of the November

3, 2020 settlement conference during which: (1) the parties agreed that their settlement amount

would be characterized as wages and that appropriate tax withholdings would be made; (2)

Magistrate Judge Stewart questioned Plaintiff, who indicated that she understood the elements of

the agreement; (3) the parties indicated their understanding “that a more formal written

settlement agreement would be signed after the conference”; and (4) Magistrate Judge Stewart

found Plaintiff was aware of the nature, terms, and consequences of the agreement and made a

fully informed decision to enter the agreement. (Dkt. No. 41, at 2; Dkt. No. 44, at 12). Magistrate

Judge Stewart noted that the settlement was memorialized in a written agreement, which Plaintiff

signed, along with a W-4 withholding form to allow Defendant to “withhold the correct federal

income tax” and which advised that completion was necessary “so that your employer can

withhold the correct federal income tax from your pay.” (Dkt. No. 41, at 2–3 (citing Dkt. No. 38,

at 2, 5–6)). Magistrate Judge Stewart also observed that Plaintiff had cashed the settlement

check, (Dkt. No. 42, at 3). Concluding that that the “settlement agreement . . . was entered into

by the parties, with the benefit of their counsel, after the terms were fully explained both in

writing and orally before the Court,” Magistrate Judge Stewart found there was not “sufficient

reason to set aside the settlement agreement.” (Dkt. No. 1, at 4).

         Magistrate Judge Stewart further observed that “[t]he ‘severance’ notation on the

earnings statement complained of is not material because severance payments constitute wages



3
 Given Plaintiff’s pro se filing of her letter motion challenging the settlement agreement on January 4, 2021, (Dkt.
No. 34), before the parties filed the stipulation of dismissal on January 12, 2021, (Dkt. No. 32), the Court has subject
matter jurisdiction over Plaintiff’s letter motion. See, e.g., McCalla v. Liberty Life Assurance Co. of Boston, 839 F.
App’x 651, 653–53 (Mar. 15, 2021) (concluding the district court had jurisdiction to consider motion to enforce
settlement where motion was filed prior court’s dismissal and termination of action).



                                                           4
       Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 5 of 9




for which employers are required to withhold taxes.” (Dkt. No. 41, at 4 (citing Bell v. United

States, 290 F. Supp. 3d 166, 170 (D. Conn. 2017)). Finally, Magistrate Judge Stewart noted that

even if “excessive withholdings were made, a fact upon which there has been no showing at the

present time, the remedy would be to request a refund from the IRS.” (Dkt. No. 41, at 4). For all

these reasons, and “in light of the voluntary, clear, explicit and unqualified settlement that was

placed on the record,” Magistrate Judge Stewart recommended that “Plaintiff’s Letter-Motion to

set aside or alter the settlement be denied.” (Dkt. No. 41, at 2, 4–5).

       The only specific objection Plaintiff raises concerns the following sentence in the Report-

Recommendation: “On December 31, 2020, defense counsel sent the settlement checks to

Plaintiff and her counsel.” (Dkt. No. 43, at 4; see Dkt. No. 41, at 3). The pertinency of Plaintiff’s

objection is not immediately obvious, but construing her papers liberally, the Court concludes

that Plaintiff is not taking issue with the accuracy of the above sentence, but is instead arguing

that Magistrate Judge Stewart overlooked what the date Plaintiff first saw her settlement check

revealed: namely, that Defendant attempted to conceal its characterization of the payment as

severance from Plaintiff until after December 30, 2020, the date the settlement revocation period

expired. (Dkt. No. 43, at 4). Indeed, Plaintiff has submitted a copy of her check, which identifies

the “Earnings” as “Severance,” and is dated December 9, 2020, indicating that Defendant had

deemed the payment severance before the December 30, 2020 expiration of the revocation

period. (Dkt. No. 34, at 3). Plaintiff argues that this establishes that Defendant was “aware of this

character Severance pay” well before the December 30, 2020 expiration of the settlement

agreement revocation period, but kept this from her until December 31, 2020, ensuring she could

not revoke the settlement agreement. (Dkt. No. 43, at 4).




                                                  5
       Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 6 of 9




       However, as Magistrate Judge Stewart observed, Plaintiff was informed that taxes would

be withheld from the payment both at the November 3, 2020, settlement conference where the

agreement was reached and in the settlement agreement. That Plaintiff was not aware that

Defendant would categorize this payment as severance is immaterial because severance falls

within the broad meaning of wages for tax purposes. Gerstenbluth v. Credit Suisse Sec. (USA)

LLC, 728 F.3d 139, 143 (2d Cir. 2013) (“The definition of wages has been broadly construed:

‘Remuneration for employment . . . constitutes wages even though at the time paid the

relationship of employer and employee no longer exists between the person in whose employ the

services were performed and the individual who performed them.’” (quoting Treas. Reg. §

31.3121(a)–1(i)); see also id. at 148 (“The severance payment, without more, would not likely

transform the settlement payment into something other than ‘wages.’”)). And, to the extent

Defendant withheld excess funds, Plaintiff’s remedy is to seek a refund from the IRS.

Cunningham v. Blue Care Network of Michigan, No. 07-cv-11666, 2007 WL 2651734, at *4,

2007 U.S. Dist. LEXIS 66214, at *11-12 (E.D. Mich. Sept. 7, 2007) (rejecting the plaintiff’s

argument that the defendant, her former employer, breached a settlement agreement regarding

the plaintiff’s termination, which required that the defendant “make appropriate tax withholdings

as required by law,” by deducting an excessive amount of federal withholding taxes; the court

agreed with the defendant that “the excess deducted for withholding is insufficient to be

considered a material breach and, in any event, Plaintiff has suffered no damages because she

can easily request that the IRS refund this amount”). Accordingly, Plaintiff’s objection is without

merit. See Powell, 497 F.3d at 128 (“When a party makes a deliberate, strategic choice to settle, a

court cannot relieve him of that a choice simply because his assessment of the consequences was




                                                6
       Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 7 of 9




incorrect.”). Further, the Court has reviewed the remainder of the Report-Recommendation with

respect to Plaintiff’s motion for clear error and finds none.

        B.      Defendant’s Motion to Seal

        Magistrate Judge Stewart recommended that the Court grant Defendant’s request to seal

portions of its response submissions, the settlement agreement, and the confidentiality

agreement. (Dkt. No. 41, at 5). Plaintiff objects to sealing arguing that these documents play a

“critical role” in the Court’s evaluation of the pending motions. (Dkt. No. 47). The Court agrees.

Other than referring to the parties’ agreement that the settlement remain confidential, Defendant

provides no reason that would provide a basis on which sealing of these judicial documents was

justified. It simply asserts:

                In an Agreement Memorializing Confidentiality and Non-
                Disparagement Preferences (the “Confidentiality Agreement”), the
                parties agreed, pursuant to Section 5003-B of the New York Civil
                Practice Law and Rules and Section 5-336 of the New York State
                General Obligations Law, to keep the facts and circumstances
                underlying this lawsuit confidential. Therefore, BioReference seeks
                leave to redact from its public filing portions of its opposition
                discussing the facts and circumstances underlying the lawsuit.

(Dkt. No. 37, at 1). The Confidentiality Agreement states that it is “Welch’s preference that, in

connection with the resolution of the Action, the parties maintain confidentiality regarding the

facts and circumstances underlying the Action.” (Dkt. No. 43, at 19).

        A presumption of public access attaches to “judicial documents,” which are documents

“relevant to the performance of the judicial function and useful in the judicial process.” Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (quoting United States v.

Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995)). As the terms of the settlement—with respect to the

withholding provision—are relevant to the disposition of the present motion, the settlement

documents are judicial documents. See TECHGURU Consultants, Inc. v. Tech Guru LLC, No.



                                                  7
       Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 8 of 9




16-cv-8777, 2021 WL 533507, at *1, 2021 U.S. Dist. LEXIS 27847, at *3 (S.D.N.Y. Feb. 12,

2021) (“Because this Court’s ruling on the Motion to Reopen will rely in part on the Agreement,

it is plainly a ‘judicial document.’”).

        The Second Circuit has instructed that the weight of the presumption of public access

given to judicial documents “is of the highest [and] ‘should not remain under seal absent the

most compelling reasons.’” Lugosch, 435 F.3d at 123 (2d Cir. 2006) (quoting Joy v. North, 692

F.2d 880, 893 (2d Cir. 1982)). Especially in light of the fact that Welch has made it clear that she

no longer seeks confidentiality, the Court finds Defendant failed to show that the bargained-for

confidentiality is a compelling reason sufficient to overcome the presumption of access to

judicial documents in this case. See TECHGURU, 2021 WL 533507, at *2, 2021 U.S. Dist.

LEXIS 27847, at *5 (“Although the parties agreed to keep the terms of the Agreement

confidential, ‘[c]ourts in this District have long held that bargained-for confidentiality does not

overcome the presumption of access to judicial documents.’” (quoting Bernsten v. O’Reilly, 307

F. Supp. 3d 161, 168 (S.D.N.Y. 2018)). Accordingly, Defendants’ motions to seal are denied.

IV.     CONCLUSION

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 41) is accepted in part and

rejected in part; and it is further

        ORDERED that Plaintiff’s Motion to Reopen and Set Aside the Settlement and

Objections (Dkt. Nos. 34, 43) are DENIED; and it is further




                                                  8
          Case 1:19-cv-00846-BKS-DJS Document 49 Filed 05/10/21 Page 9 of 9




          ORDERED that Defendant’s Motions to Seal (Dkt. Nos. 37, 46) are DENIED; and it is

further

          ORDERED that the Clerk is directed to unrestrict the documents filed in connection with

Plaintiff’s motion (Dkt. No. 44), and replace the redacted filings, (Dkt. No. 38), with the

unredacted versions of those documents; and it is further

          ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

          IT IS SO ORDERED.



Dated: _________________
        May 10, 2021
       Syracuse, New York




                                                 9
